Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 25, 2013

                            No. 04-12-00735-CR and 04-12-00736-CR

                                       Albert NICHOLAS,
                                            Appellant
                                                v.
                                      The STATE of Texas,
                                            Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                               Trial Court No. B93-6 and B93-7
                           Honorable Rex Emerson, Judge Presiding

                                          ORDER
        Appellant has filed a motion for extension of time asserting that: (1) he was not in receipt
of the appellate record in sufficient time to prepare his brief by the original deadline; and (2) he
has requested an additional supplement to the record. With regard to appellant’s request for an
additional supplement, this court has confirmed with the trial court clerk that appellant is in
receipt of all volumes of the clerk’s record filed in this appeal. As noted in a prior order, in this
appeal, this court can only consider the record that was before the trial court in ruling on
appellant’s motion for DNA testing. See Leza v. State, 351 S.W.3d 344, 362 n.78 (Tex. Crim.
App. 2011) (“Perhaps the most basic characteristic of the appellate record is that it is limited to
matters before the trial court.”); Roughley v. State, No. 05-03-00049-CR, 2003 WL 22450442, at
*1 (Tex. App.—Dallas Oct. 29, 2003, pet. ref’d) (holding trial court is not required “to review a
convicted person’s entire trial record in ruling on a motion for post-conviction DNA testing”).
Therefore, the record is complete. The portion of appellant’s motion requesting leave to file a
supplemental clerk’s record is DENIED. The portion of appellant’s motion requesting additional
time to file his brief is GRANTED. Appellant is reminded that his brief must comply with the
briefing requirements contained in Rule 38.1 of the Texas Rules of Appellate Procedure.
Appellant’s brief must be filed in this court no later than May 28, 2013.


                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of April, 2013.

                                                      ____________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court
                                           MINUTES
                                        Court of Appeals
                                 Fourth Court of Appeals District
                                       San Antonio, Texas

                                          April 25, 2013

                            No. 04-12-00735-CR and 04-12-00736-CR

                                       Albert NICHOLAS,
                                            Appellant
                                                v.
                                      The STATE of Texas,
                                            Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                               Trial Court No. B93-6 and B93-7
                           Honorable Rex Emerson, Judge Presiding

                                             ORDER
        Appellant has filed a motion for extension of time asserting that: (1) he was not in receipt
of the appellate record in sufficient time to prepare his brief by the original deadline; and (2) he
has requested an additional supplement to the record. With regard to appellant’s request for an
additional supplement, this court has confirmed with the trial court clerk that appellant is in
receipt of all volumes of the clerk’s record filed in this appeal. As noted in a prior order, in this
appeal, this court can only consider the record that was before the trial court in ruling on
appellant’s motion for DNA testing. See Leza v. State, 351 S.W.3d 344, 362 n.78 (Tex. Crim.
App. 2011) (“Perhaps the most basic characteristic of the appellate record is that it is limited to
matters before the trial court.”); Roughley v. State, No. 05-03-00049-CR, 2003 WL 22450442, at
*1 (Tex. App.—Dallas Oct. 29, 2003, pet. ref’d) (holding trial court is not required “to review a
convicted person’s entire trial record in ruling on a motion for post-conviction DNA testing”).
Therefore, the record is complete. The portion of appellant’s motion requesting leave to file a
supplemental clerk’s record is DENIED. The portion of appellant’s motion requesting additional
time to file his brief is GRANTED. Appellant is reminded that his brief must comply with the
briefing requirements contained in Rule 38.1 of the Texas Rules of Appellate Procedure.
Appellant’s brief must be filed in this court no later than May 28, 2013.

                                                      /s/Catherine Stone
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of April, 2013.

                                                      /s/Keith E. Hottle
                                                      Keith E. Hottle
                                                      Clerk of Court



                                                                           VOL. _____ PAGE _______